internal_revenue_service index number number release date state cc ebeo plr-100461-99 date city plan dear this responds to your request of date on behalf of city concerning whether line of duty disability benefits paid to disabled participants in the plan or to the survivor or survivors of deceased participants are excludable from the gross_income of the recipients under sec_104 of the internal_revenue_code the code the plan was established by city ordinance to provide retirement benefits disability benefits and survivor’s benefits to certain designated full-time employees of the city police department and fire department and their beneficiaries sec_31 of the plan sets forth the disability benefits under the plan and provides as follows a ordinary disability if a participant reaches a termination_date by reason of total and permanent disability the participant shall be entitled to receive a monthly disability benefit equal to the greater of the amounts determined in accordance with paragraph or paragraph as follows if the participant is credited with at least five years of credited service the monthly benefit payable pursuant to this paragraph shall be of the participant's average compensation if the participant is credited with at least five years of credited service the monthly benefit payable pursuant to this paragraph shall be the participant’s accrued_benefit based upon the participant’s actual years of credited service and average compensation at his or her termination_date without actuarial reduction and notwithstanding the provisions of c below hereof without reduction for any benefits payable under the workers’ compensation law of state b line of duty disability except as provided in paragraph of this subsection a participant regardless of his length of service who terminates employment by reason of total and permanent disability which as determined in accordance with rules established by the administrator is incurred as a result of an accident or injury which has been sustained as an active covered_employee and which has been ruled compensable under the workers’ compensation law of state shall be entitled to receive a monthly benefit equal to the greater of i ii iii the benefit determined pursuant to a above or if the line of duty disability is a catastrophic disability as defined in subparagraph ii below the greater of a a monthly benefit equal to the greater e of the participant’s_compensation or b the participant's employee contributions benefit or if the line of duty disability is a non-catastrophic disability as defined in subparagraph iii below the greater of a a monthly benefit equal to d of the participant’s_compensation or b the participant's employee contributions benefit sec_31 of the plan defines line of duty disability as a total and permanent disability which is incurred as a result of an accident or injury which has been sustained as a result of service as an active covered_employee and which has been ruled compensable under the workers’ compensation law of state sec_31 of the plan defines catastrophic disability as a line of duty disability a by reason of which the participant will be permanently prevented from engaging in any substantial gainful employment or b which severely limits one or more major life activities sec_31 of the plan defines non-catastrophic disability as a line of duty disability which is not a catastrophic disability sec_39 of the plan provides - line of duty death_benefit in the event of the death of a participant prior to the participant’s benefit_commencement_date while in the line of duty as defined below the participant’s beneficiary shall be entitled to receive the benefits described in subparagraphs or as applicable general benefit the beneficiary shall be entitled to receive i ii the participant’s employee contributions benefit payable in one or more installments over a period which meets the requirements of sec_40 and which is designated by the participant or if the participant has made no designation by his or her beneficiary plus an amount payable as a single lump sum equal to the participant’s annualized compensation determined as of the date of death provided however that the benefit provided by this subparagraph ii shall be payable only if the participant has died while a covered_employee surviving_spouse benefit i if all of the following conditions are met then the surviving_spouse of a deceased participant shall be entitled to receive a survivor benefit in lieu of any other plan benefit ii a for purposes of this subsection the line of duty survivor benefit is a monthly income commencing in the month next following the participant’s death and continuing for the remainder of the spouse’s life or earlier remarriage in an amount equal to 66e of the participant’s_compensation determined as of the day before the participant’s death b in the event of the death or remarriage of the spouse following the death of the participant a monthly benefit equal to of such compensation shall be paid in the aggregate to the participant’s surviving children who are named as contingent beneficiaries surviving children’s benefit i if all of the following conditions are met then the surviving children of a deceased participant shall receive a survivor benefit in lieu of any other plan benefit ii a for purposes of this subsection the line of duty survivors children’s benefit is a monthly income commencing in the month next following the participant’s death in an amount equal to of the participant’s_compensation determined as of the day before the participant’s death and paid in the aggregate to the participant’s surviving children who are named as primary beneficiaries sec_39 of the plan defines for purposes of this section the term line of duty as death from an injury or illness which has been sustained as an active covered_employee and which has been ruled compensable under the workers compensation law of state you request a ruling that sec_31 and sec_39 of the plan are statutes in the nature of workmen’s compensation acts and line of duty disability benefits paid pursuant to sec_31 and sec_39 of the plan are therefore excludable from the gross_income of the recipients under sec_104 of the code sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen's_compensation_act or acts if benefits are computed by a formula that does not refer to the employee’s age length of service or prior contributions and are provided to a class that is restricted to employees with service-incurred injuries sickness or death then the benefits are payments for the injuries sickness or death and the statute under which the benefits are paid qualifies as a statute in the nature of a workmen’s compensation act see revrul_80_84 1980_1_cb_35 revrul_83_77 1083_1_cb_37 and revrul_72_291 1972_1_cb_36 whether a payment is in the nature of workmen’s compensation depends upon whether it is made because of injury sustained in the line of duty not upon the amount_paid the fact that the amount received is based on a percentage of the employee’s salary on the date of the disability does not disqualify the payment from qualifying as one in the nature of workmen’s compensation see revrul_68_10 1968_1_cb_50 in revrul_80_44 1980_1_cb_34 a statute in the nature of a workmen’s compensation act provided for an allowance of the greater of a percent of the individual’s average final compensation or b the amount to which the individual would be entitled under the normal years_of_service retirement_plan the ruling concluded that the benefits under the statute were excludable under sec_104 of the code to the extent that they did not exceed percent of the final_average_compensation any excess over percent of final_average_compensation was attributable to length of service and therefore not excludable from gross_income based on the statute regulations and rulings cited above and on the representations made we rule as follows benefits payable under sec_31 of the plan are limited to total and permanent disabilities that have been ruled compensable under the workers’ compensation law of the state a participant who terminates employment by reason of total or permanent disability is entitled to receive a monthly benefit equal to the greater of sec_31 or sec_31 or sec_31 the benefits payable under sec_31 of the plan are determined pursuant to the ordinary disability provisions of sec_31 the monthly benefits payable under sec_31 are not determined by reference to the participant’s age length of service or prior contributions and equal of the participant’s average compensation the monthly benefits payable under sec_31 are determined by reference to the participant’s length of service or prior contributions ie accrued_benefit accordingly monthly benefits payable under sec_31 are excludable under sec_104 of the code to the extent they do not exceed of the participant's average compensation any amounts in excess of of average compensation are not excludable from gross_income the monthly benefits payable under sec_31 of the plan are not determined by reference to the participant’s age length of service or prior contributions and equal e of the participant's_compensation the monthly benefits payable under sec_31 of the plan equal the participant’s employee contributions benefit accordingly monthly benefits payable under sec_31 are excludable under sec_104 of the code to the extent they do not exceed 66e of the participant’s_compensation any amounts in excess of 66e of average compensation are not excludable from gross_income the monthly benefits payable under sec_31 of the plan are not determined by reference to the participant’s age length of service or prior contributions and equal 33d of the participant's_compensation the monthly benefits payable under sec_31 of the plan equal the participant's employee contributions benefit accordingly monthly benefits payable under sec_31 are excludable under sec_104 of the code to the extent they do not exceed 33d of the participant's_compensation any amounts in excess of 33d of average compensation are not excludable from gross_income sec_39 of the plan provides for line of duty death_benefits to participants' beneficiaries a participant's beneficiary is entitled to receive the benefits described in sec_39 or sec_39 or sec_39 as applicable benefits payable under sec_39 are determined by reference to the participant's age length of service or prior contributions employee contributions benefit the benefit payable under sec_39 a single lump sum equal to the participant's annualized compensation is not determined by reference to the participant's age length of service or prior contributions accordingly amounts payable under sec_39 are not excludable from the recipient's gross_income the amount payable under sec_39 is excludable from the recipient's gross_income under sec_104 of the code monthly benefits under sec_39 equal either 66e of the participant's_compensation or of the participant's_compensation in either case the amounts are not determined by reference to the participant's age length of service or prior contributions and are thus excludable from the recipient's gross_income under sec_104 of the code monthly benefits under sec_39 equal of the participant's_compensation this amount is not determined by reference to the participant's age length of service or prior contributions and is thus excludable from the recipient's gross_income under sec_104 of the code except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefits described this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes
